ORDER

MUSGRAVE, Senior Judge:
In view of the decision of the Court of Appeals for the Federal Circuit, American Silicon Technologies v. United States, 334 F.3d 1033 (Fed. Cir. 2003), it is hereby
ORDERED that, the Department of Commerce’s Remand Results are remanded again for a determination consistent with the appellate decision; and it is further
ORDERED that Commerce shall have 90 days to submit its remand determination. The parties shall then have 30 days to submit comments on the remand determination. Any rebuttal comments shall be submitted within 15 days thereafter.